--------------------------------------------------------------------------------

Exhibit 10.1 



 
            This SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made
as of August 15, 2008, but effective as of August 29, 2008, and is by and
between STANLEY FURNITURE COMPANY, INC., a Delaware corporation (the
“Borrower”); and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association and successor to SouthTrust Bank, an Alabama banking corporation
(the “Lender”).
 
RECITALS
 
The Lender has made a certain credit facility (the “Loan”) available to the
Borrower pursuant to the terms and conditions contained in that certain Credit
Agreement dated as of August 29, 2003 between the Borrower and the Lender (as
amended by that certain First Amendment to Credit Agreement dated as of April
23, 2004, that certain Second Amendment to Credit Agreement effective as of
August 29, 2005, that certain Third Amendment to Credit Agreement effective as
of August 28, 2006, that certain Fourth Amendment to Credit Agreement effective
as of August 29, 2007, and that certain Fifth Amendment to Credit Agreement
effective as of September 28, 2007, the “Credit Agreement”).
 
In accordance with Section 2.12 of the Credit Agreement, the Borrower has
submitted to the Bank, and the Bank has received, a timely request that the
Lender extend the Date of Maturity (as defined in the Credit Agreement) to
August 29, 2010.
 
The Lender has agreed to extend the Date of Maturity in accordance with said
request and the terms of this Amendment.
 
The Borrower has also requested that the Lender amend certain provisions of the
Credit Agreement and, subject to the terms and conditions set forth in this
Amendment, the Lender has agreed to do so.
 
NOW, THEREFORE, the Borrower and the Lender hereby agree as follows:
 
1.           Pursuant to the terms of Section 2.12 of the Credit Agreement, the
Lender has agreed to extend the Date of Maturity of the Loan by 12 months,
effective August 29, 2008.  Effective August 29, 2008, the maturity date of the
Loan and the definition of “Date of Maturity” in the Credit Agreement are hereby
changed to August 29, 2010.
2.           The Credit Agreement is hereby amended as follows:
 
(a)
In Section 2.3(b)(i), “one-half of one percent (0.50%)” is hereby changed to
“three-quarters of one percent (0.75%)” in clause (A).

 
 
(b)
Section 2.6(a) is hereby replaced in its entirety with the following:

 
 
(a)
During the Revolving Credit Period, the Borrower shall pay to the Bank a
commitment fee at the following rate:

 
(i)           twenty-five (25) basis points per annum on the average daily
unused portion of the Commitment for each calendar quarter, if the average daily
unused portion of the Commitment for said quarter is greater than 75% of the
amount of the Commitment; and

 
1

--------------------------------------------------------------------------------

 

(ii)           seventeen and one-half (17.5) basis points per annum on the
average daily unused portion of the Commitment for each calendar quarter, if the
average daily unused portion of the Commitment for said quarter is 75% or less
of the amount of the Commitment.
 
As used herein, “unused portion of the Commitment” means, for any day, the
amount of the Commitment minus the Revolving Loan Balance for such day; and
“average daily” means, for any calendar quarter, the sum of each day’s unused
portion of the Commitment, divided by the number of days in said calendar
quarter.  Such commitment fee shall be payable on the fifth day of each calendar
quarter in arrears.
 
2.           This Amendment shall be deemed to be a contract made under, and for
all purposes shall be construed in accordance with, the laws of the Commonwealth
of Virginia.
 
3.           The Borrower hereby acknowledges and agrees that, as of the date
hereof, the unpaid principal balance of the Loan is $0 and that there are no
set-offs or defenses against the Credit Agreement or the Note (as defined in the
Credit Agreement).  The parties to this Amendment do not intend that this
Amendment be construed as a novation of the Note or the Credit
Agreement.  Except as hereby expressly extended and modified, the Note and
Credit Agreement shall otherwise be unchanged, shall remain in full force and
effect, and are hereby expressly approved, ratified and confirmed.
 
IN WITNESS WHEREOF, the parties hereto have executed or caused this instrument
to be executed under seal as of the day and year first above written.
 
STANLEY FURNITURE COMPANY, INC.    [SEAL]
             
By:
/s/Douglas I. Payne
 
Name:
 Douglas I. Payne
 
Title:
 EVP – Finance & Administration
             
WACHOVIA BANK, NATIONAL ASSOCIATION    [SEAL]
         
By:
/s/Jonathan R. Richardson
 
Name
Jonathan R. Richardson
 
Title
Senior VP
 



2

--------------------------------------------------------------------------------